DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2 September 2021 is acknowledged and has been entered. 
Status of the Claims
Claim 1 has been withdrawn.
New claim 3 has been submitted.
Claims 2 and 3 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 stands rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US2005/0196410).
Daniels beneficially teaches that seaweed extract, including Codium fragile, can be useful for treating inflammation, including arthritis. The water extract contains primarily polysaccharides such as rhamnose (63 - 78 mol.%), xylose (6.5 - 9.2 mol.%), galactose, and/or mannose. 
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use polysaccharides from seaweed such as Codium fragile to treat inflammation such as arthritis as taught by Daniels, which are known to be extracted from Codium fragile. 
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
The adjustment of particular conventional working conditions (e.g.,  grinding of the dried raw material to be extracted to improve surface area and thus extraction efficiency and altering the temperature and duration of extraction to optimized extraction of desired bioactives) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments/arguments, with respect to with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The 35 USC 112(a) rejection of the previous Office action has been withdrawn. 
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejection of Claim 2 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on the Love reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended claim 2 to remove the term “hot” in describing the water extract of the Codium fragile. Thus, Applicant’s arguments are irrelevant with regard to claim 2.

With regard to claim, 3 Applicant’s invention is predicated on an unexpected result with was obtained when the Codium fragile was obtained by hot water extraction with the extraction conditions recited therein.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655